PER CURIAM.
This is an appeal from an order of the trial court that denied appellant’s motion for attorney’s fees under section 119.-12(1), Florida Statutes (1981). That section provides for attorney’s fees against an agency refusing to permit public records to be inspected only if the court determines the agency refusal to have been unreasonable. That is a fact question for the trial court and will not be disturbed on appeal unless the finding by the trial court is unsupported by the evidence. Cape Coral Medical Center, Inc. v. News-Press Publishing Co., 390 So.2d 1216 (Fla. 2d DCA 1980); Jones v. Miami Herald Publishing Co., 416 So.2d 480 (Fla. 3d DCA 1982).
*690In this case, there is evidence to support the finding of the trial court. The merits of this case have twice before been before this court. See Gadd v. News-Press Publishing Co., 412 So.2d 894 (Fla. 2d DCA 1982), and News-Press Publishing Co. v. Gadd, 388 So.2d 276 (Fla. 2d DCA 1980). In the first instance, News-Press Publishing Co. v. Gadd, we granted certiorari and quashed the order of the trial court. In the second case, Gadd v. News-Press Publishing Co., we reversed the trial court in regard to News-Press’s cross-appeal there. Obviously, there were such legitimate differences of opinion as to the lawfulness of the refusal of appellee to allow inspection of some of the documents sought so as to support the trial court in its refusal to find that appellee acted unreasonably.
AFFIRMED.
HOBSON, A.C.J., and BOARDMAN and CAMPBELL, JJ., concur.